Case: 19-30673      Document: 00515376388         Page: 1    Date Filed: 04/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30673                             April 8, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NELSON BELL, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:19-CR-74-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Nelson Bell, Jr., pleaded guilty to possessing unregistered firearms, in
violation of 26 U.S.C. § 5861(d), and was sentenced above the guidelines range
to 72 months of imprisonment. He argues that the sentence was substantively
unreasonable, urging that the district court failed to consider his serious
health problems and asserting that his medical condition renders a prison




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30673    Document: 00515376388     Page: 2   Date Filed: 04/08/2020


                                 No. 19-30673

sentence much harsher for him than the average inmate and mitigates his
future dangerousness.
      We review the substantive reasonableness of a sentence under a highly
deferential abuse-of-discretion standard. United States v. Diehl, 775 F.3d 714,
724 (5th Cir. 2015). A sentence is substantively unreasonable if it (1) does not
account for a factor that should have received significant weight, (2) gives
significant weight to an irrelevant or improper factor, or (3) represents a clear
error of judgment in balancing the sentencing factors. United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009).
      Bell’s assertion that that the district court failed to consider his health
problems is defeated by the record.        His ailments were detailed in the
presentence report, which the district court adopted, and were further
highlighted in his sentencing memorandum, which the district court
specifically stated it had considered when selecting the appropriate sentence.
The court listed at length the reasons that it found a guidelines sentence to be
inadequate, including: the serious nature of Bell’s offense, which involved him
firing a shotgun at his wife; that Bell’s criminal history category inadequately
reflected the nature of his criminal history; the need to protect the public from
Bell given his history of domestic abuse and violence; and the need for
deterrence—all of which are proper sentencing concerns. See § 3553(a); see
also United States v. Fraga, 704 F.3d 432, 440-41 (5th Cir. 2013). The court’s
refusal to award a within-guidelines sentence based on Bell’s mitigating
arguments does not render the sentence imposed unreasonable. See id.
      Bell has not demonstrated that the district court abused its discretion in
selecting the sentence imposed. See Diehl, 775 F.3d at 724; Cooks, 589 F.3d at
186. Accordingly, the district court’s judgment is AFFIRMED.




                                       2